

117 HR 5518 IH: Virtual Naturalization Act of 2021
U.S. House of Representatives
2021-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5518IN THE HOUSE OF REPRESENTATIVESOctober 8, 2021Ms. Garcia of Texas (for herself, Ms. Lofgren, Mr. Grijalva, and Ms. Norton) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to direct the Secretary of Homeland Security to establish remote oath ceremonies, and for other purposes.1.Short titleThis Act may be cited as the Virtual Naturalization Act of 2021.2.Remote oath ceremonies(a)In generalNot later than 90 days after the date of the enactment of this Act, the Secretary of Homeland Security shall establish procedures for the remote administration of the oath of renunciation and allegiance under section 337 of the Immigration and Nationality Act (8 U.S.C. 1448), as an alternative to an in-person oath ceremony. Such procedures shall—(1)use videoconferencing and other technologies the Secretary determines are appropriate to ensure that remote ceremonies are secure and stable;(2)require the least burdensome means practicable—(A)for confirming the identities of remote ceremony participants; and(B)for remote ceremony participants to—(i)surrender their permanent residence cards to the Secretary; and(ii)submit their completed Form N–445, Notice of Naturalization Oath Ceremony (or any successor form) to the Secretary; and(3)include the distribution of Form M–771, the U.S. Citizenship Welcome Packet (or any successor form), and any other materials the Secretary determines are appropriate, to remote ceremony participants.(b)Remote oath ceremoniesSection 337 (8 U.S.C. 1448) of the Immigration and Nationality Act is amended by—(1)redesignating subsection (d) as subsection (e); and(2)inserting after subsection (c) the following:(d)Remote oath ceremonies(1)In generalNotwithstanding section 310(b), an individual may complete the naturalization process by participating in a remote oath ceremony, in accordance with procedures for such ceremonies established by the Secretary of Homeland Security, if such individual—(A)has an approved application for naturalization; and(B)elects to participate in a remote oath ceremony in lieu of an in-person ceremony.(2)Public requirement satisfiedA remote oath ceremony conducted under this subsection satisfies the requirement for a public ceremony under this section..(c)Certificate of naturalizationSection 338 of the Immigration and Nationality Act (8 U.S.C. 1449) is amended by inserting or, if admitted to citizenship pursuant to section 337(d), within 30 days of such admission, after upon such admission.